Citation Nr: 1442072	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-44 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to April 2000, from November 2003 to April 2005, from October 2007 to January 2008 and from January 2008 to December 2008.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran and his wife testified before the undersigned Veterans Law Judge at an August 2010 hearing at the RO.  A transcript of this hearing is of record.

In July 2012, July 2013, October 2013, and May 2014, the Board remanded this issue for additional development.  It has now returned for appellate review.

The Board notes that this appeal has been processed through the VBMS electronic paperless appeals processing system.  In addition, there is a Virtual VA paperless claims file associated with the Veteran's appeal, which includes additional VA treatment records from March 2006 to November 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran has a TBI that is related to his active duty service. 



CONCLUSION OF LAW

The criteria for the establishment of service connection for a TBI are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant in a December 2008 letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private medical records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

In the July 2012, July 2013, October 2013, and May 2014 remands the Board requested, pertinent to this claim, that a new VA examination be provided for the Veteran.  The record reflects that the VA examination was provided.  Thus, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999).

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the August 2010 Travel Board hearing, the undersigned Veterans Law Judge and representative for the Veteran discussed with the Veteran the evidence needed to substantiate his claim.  The Veteran was asked about and provided testimony regarding the circumstances associated with his claimed traumatic brain injury as well as his current symptomatology.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board's August 2010 hearing or contended that the Veteran does not fully understand the issue or the evidence that is required to substantiate his claim.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

The Veteran seeks service connection for a TBI resulting from an incident during his active military service.  There is no competent, probative evidence linking his claimed disorder to military service and the claim will be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See 38 U.S.C.A. § 1110; see also Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has asserted that he was injured when a roadside bomb exploded nearby.  According to his July 2008 TBI questionnaire, the Veteran stated that he was 10 to 20 meters away from the primary blast and was in an armored HMMWV (high-mobility multipurpose wheeled vehicle) and wearing a Kevlar helmet.  He denied being dazed, confused, or seeing stars, not remembering the injury, losing consciousness, symptoms of a concussion, or a head injury from any injuries received while deployed.  At the August 2010 Board hearing, the Veteran stated that he was about 15 meters away from a roadside bomb that occurred in August 2004, and about a 100 meters away from a car bomb detonated at the Australian Embassy.  The Veteran further testified that he started having problems with headaches, memory loss, and vision around August or September 2005.  However, in the July 2008 TBI questionnaire, he indicated having memory problems, balance problems, and sleep problems right after the injury, and that these symptoms continued to be present.  It was determined during the Veteran's active duty service that there was NO TBI (negative injury event).

Upon reviewing his responses to a Post-Deployment Health Assessment in December 2008, an examiner found no evidence of risk for TBI based on his responses to questions.  Similarly, a routine screening in November 2008 indicates that he had no history of physical trauma from an explosion or improvised explosive device, and no trauma to the head.

The Veteran was afforded a VA TBI examination in December 2008.  The Veteran stated during the examination that his vehicle was hit by IEDS on two occasions while he was serving in Iraq.  He reported that he did not lose consciousness at these times and "question[ed] whether he hit his head."  He stated that he felt dazed and saw stars at the time.  He denied current symptoms of headaches, but endorsed photophobia.  He also reported occasional dizziness described as vertigo which occurred about once a week and lasted for a couple of minutes.  After reviewing the facts of the case and performing a clinical evaluation, the VA examiner found that the Veteran had injuries during service from exposure to IEDs, which stabilized quickly and were unlikely to explain his present problems. (The VA examiner determined that the Veteran's diagnosis of PTSD more than likely explained the symptoms mentioned.)

As that examination was determined not to be adequate, the Veteran was afforded another VA examination in February 2013.  The examiner determined that the Veteran did not have a TBI or any residuals of a TBI.  In the February 2013 examination report, the examiner stated that the Veteran did not have a TBI because his "present problem[s] with memory and [headaches] are not clinically compatible with TBI."  

The Veteran was again afforded VA examinations for TBI and headaches in June 2014.  After a thorough examination and a review of the record, the examiner determined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service event, injury, or illness.  That is, the examiner determined that there was no evidence that the Veteran had a TBI or any residuals of a TBI.  While the examiner did determine that the Veteran had tension headaches, there was no evidence that the Veteran's memory loss or tension headaches were compatible with an etiology of a traumatic brain injury.  It was noted in the TBI examination that the Veteran's headaches and memory loss occurred much later and that the Veteran did not have a TBI with neuro residual.  He further noted that the Veteran's headaches and memory loss did not have clinical characteristics of being from head trauma.  Finally after reviewing all the medical evidence the examiner stated that TBI or blast exposure did not produce the headaches and memory problems because of the time factor and clinical characteristics.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

After review of the evidence, the Board finds service connection is not warranted for a TBI because there is no probative evidence of TBI, or any head injury, in service. The record does not reflect competent evidence of the existence of a TBI or residual thereof.  Although the Board does not doubt that the  Veteran was involved in a motor vehicle accident during service, the competent evidence does not indicate that the accident resulted in head trauma or a TBI. As noted above, the Veteran did not report any such trauma, or symptoms possibly indicative of such trauma, during service and denied head trauma, loss of consciousness, and amnesia at separation.

In regard to the three elements necessary to establish service connection, the Board finds that elements (1) and (2) have been met. That is, the record contains competent and credible evidence that the Veteran has a current disability (i.e., headaches) and that he was injured during service when a roadside bomb exploded.  The claim fails, however, because the medical does not show that the Veteran has a TBI as a result of the in-service injury or that his symptoms, including headaches, are related to the in-service injury.  

In this regard, the questions of whether a TBI resulted from the in-service injury or whether his current symptoms are related to claimed combat injuries is a complex medical matter concerning an internal physical process, which extends beyond an immediately observable cause-and-effect relationship.  Thus, such lay evidence is not "satisfactory" evidence that he incurred a TBI disability during his combat service.  See 38 U.S.C.A. § 1154(b); see also See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The June 2014 VA examiner's opinion is the most probative medical evidence addressing the etiology of the Veteran's TBI claim because it is clearly factually informed, medically based and responsive to this inquiry.  The June 2014 report revealed that the examiner conducted a thorough examination of the Veteran, was based on a review of the file, and provided a full and complete rationale for the opinion.  The examiner reviewed the Veteran's medical history and determined that there was no evidence that the Veteran experienced a traumatic brain injury that is the cause of his memory problems or headaches.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).

As the VA examiner's June 2014 opinion is based upon an evaluation of the Veteran and review of the claims folder, the Board finds that it is entitled to the most weight regarding the etiology of the Veteran's claim.  The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for a TBI is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


